t c summary opinion united_states tax_court ronald g ezzell jr petitioner v commissioner of internal revenue respondent docket no 12260-14s filed date ronald g ezzell jr pro_se andrew j davis for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case petitioner petitioned the court for redetermination of a dollar_figure deficiency that respondent determined in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 following concessions we are left to decide two issues we decide first whether petitioner may deduct expenses for his sole_proprietorship in amounts greater than respondent has allowed we hold he may to the extent stated we decide second whether petitioner is liable for the accuracy-related_penalty that respondent determined we hold he is not continued code code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar in addition to the concessions which we discuss herein respondent conceded an adjustment in the deficiency_notice relating to form sic income in addition to the two issues which we decide the parties dispute two computational adjustments that turn on the amount of net_income from petitioner’s sole_proprietorship the parties should readjust the computational adjustments in accordance with this opinion background i preliminaries some facts were stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein and we find those facts accordingly petitioner resided in north carolina when the petition was filed he timely filed a federal_income_tax return for return using the filing_status of single ii repair business a background petitioner owned a sole_proprietorship that he formed in and operated during as an automobile repair business repair business he devoted a lot of his time to the repair business which he operated out of a room business headquarters in his residence the business headquarters measured feet by feet at its base and had a second level which measured feet by feet petitioner was deployed to the middle east on date and he did not return to the united_states during the rest of while petitioner was outside the united_states his father either used petitioner’s funds to pay some of the repair business’ recurring expenses eg insurance utilities or assured that those expenses were paid from petitioner’s bank account through automatic payments petitioner used the cash_method to report on hi sec_2010 return the following gross_income expenses and net_loss for the repair business gross_income gross_receipts total expenses depreciation insurance other than health mortgage interest legal and professional services repairs and maintenance supplies utilities mileage at standard rate total net_loss b depreciation amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner reported that dollar_figure of the dollar_figure depreciation deduction was attributable to depreciable_property that he purchased and placed_in_service before and that the remaining dollar_figure was attributable to depreciable_property that he purchased and placed_in_service during petitioner purchased all of the property for which he claimed depreciation during respondent’s audit of the return petitioner gave to respondent a depreciation and amortization report depreciation report to support petitioner’s claimed depreciation deduction the depreciation report describes the property underlying the reported depreciation and lists for each property the date placed_in_service the cost the business use the depreciable basis the depreciable life the depreciation method and convention and the prior and current depreciation claimed the property and the corresponding relevant amounts shown in the depreciation report are as follows date placed_in_service property shop tools current_year total cost dollar_figure big_number shop miller matic welder used ammco brake lathe computer tire changer used pro cat brake lathe brake lathe table tire balancer drill press bush hog lawnmower car lift transmission jack septic tank otc diagnostic scanner a c machine flush machine plasma cutter shop tools shop building shop tools pro-cut brake lathe robin air building shed attachment general tools prior year total total sec_1 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number depreciation prior current -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number the bush hog lawnmower is a large lawnmower petitioner used it to mow the grass on the grounds of his repair business he also used it to mow the grass at other locations where he placed signs to advertise his business petitioner used the computer in his repair business he bought the computer in for dollar_figure petitioner purchased various shop tools for the repair business during and he capitalized the cost of the shop tools the costs of the shop tools that he purchased in and were dollar_figure and dollar_figure respectively c repairs and maintenance the business headquarters originally had a french door on the second level which was accessible only by ladder the door was not covered and rain throughout the years had caused the door to rot before petitioner replaced the door built a dock to gain easier access to the second level and built a shelter over the second level including over the door petitioner later learned that a wall on the second level of the business headquarters had rotted and become moldy from the water damage he bought various items during primarily to repair the wall and to install two toilets he also used some of those items to maintain but not to construct the shelter the most expensive single item that petitioner purchased for these projects was insulation which cost dollar_figure most of the other items cost less than dollar_figure each d utilities petitioner reported on the return that he had paid dollar_figure of utilities expenses with respect to the repair business these expenses related to payments that petitioner made for the provision of electricity to the business headquarters and to the rest of his residence a cellular phone which he used primarily for business and a bundled package comprising digital cable television for three televisions dvr service for two televisions internet service and two landline telephones petitioner had one television in the business headquarters he used one landline telephone primarily for business and he maintained the second landline telephone as a dedicated line required by the state of north carolina he used the internet to access specifications and other information particular to the vehicles he repaired and to purchase items used in the repair business he continued to use the cellular phone after he went to the middle east primarily to check on the status of the repair business and on the payment of the repair business’ recurring expenses petitioner paid dollar_figure for electricity provided to his residence from date through date he paid dollar_figure during for the cellular phone service he paid dollar_figure during for the bundled package e mileage petitioner kept receipts for purchases related to the repair business contemporaneously with his making of a purchase he typically listed on each receipt the corresponding number of miles that he had traveled to make the purchase petitioner eventually used the receipts to generate a summary mileage summary which his bookkeeper gave to respondent during the audit the mileage summary was a calendar on which petitioner’s bookkeeper generally copied onto the space for each day on which a receipt was issued the miles written on the receipt and the name of the receipt’s issuer in the few cases where a receipt did not list the miles traveled the bookkeeper googled the mileage and wrote the number of obtained miles on the applicable day of the calendar the mileage summary includes miles that petitioner personally traveled and miles which his father traveled while tending to petitioner’s business after date petitioner concedes that he may not deduct mileage for any day after date iii preparation of return petitioner is relatively unsophisticated as to tax matters and he relies upon professionals to assist him on tax matters a certified_public_accountant c p a prepared the return on the basis of the receipts and the other information that petitioner gave to the c p a petitioner met with the c p a to discuss the receipts and the other information before the c p a prepared the return and petitioner proffered the receipts and the other information to the c p a for his consideration the c p a had previously prepared petitioner’s federal_income_tax returns for other years and was familiar with the repair business and with its operation iv deficiency_notice respondent mailed petitioner a deficiency_notice for respondent determined in relevant part that petitioner may not deduct any expense that he reported as to the repair business except for the expenses for mortgage interest and for legal and professional services respondent disallowed the depreciation deduction primarily because he determined petitioner did not establish the cost_basis of any depreciable asset respondent disallowed deductions for the other expenses because he determined petitioner did not establish that any of the reported expenses were paid in the carrying on of a trade_or_business respondent also determined in the deficiency_notice that petitioner was liable for an accuracy- related penalty under sec_6662 v respondent’s concessions respondent conceded before trial that petitioner is entitled to some of the disallowed deductions those concessions as well as the reported expenses and the amounts of the reported expenses which remain in dispute are as follows depreciation insurance other than health repairs and maintenance supplies utilities mileage total reported conceded in dispute dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number -0- big_number big_number big_number big_number dollar_figure -0- big_number -0- big_number big_number big_number discussion i disputed expenses a burden_of_proof the commissioner’s determinations in a deficiency_notice are presumed correct and a taxpayer generally bears the burden of proving the determinations wrong in order to prevail see rule a 290_us_111 as one exception to the general_rule the burden_of_proof with respect to factual issues underlying a deficiency may shift to the commissioner to the extent that the taxpayer introduces credible_evidence with respect to the factual issues and meets certain other requirements see sec_7491 where as here the record allows the court to decide a case without regard to the burden_of_proof we need not opine on which party bears the burden_of_proof see eg 131_tc_185 instead we may decide the case on the preponderance_of_the_evidence see eg id we decide this case on the preponderance_of_the_evidence b ordinary and necessary business_expense sec_1 general_rule sec_162 generally lets taxpayers deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that section a cash_method taxpayer such as petitioner may deduct an expenditure if it is an expense an ordinary_expense a necessary expense paid during the taxable_year and made to carry on a trade_or_business see 403_us_345 116_tc_374 personal and capital expenses sec_162 does not let taxpayers deduct personal living or family_expenses see sec_262 nor does sec_162 let taxpayers currently deduct capital expenses see sec_263 capital expenses include a ny amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property see sec_263 deductible expenses include repairs made to maintain property in ordinarily efficient operating condition see eg ill merchs trust co v commissioner 4_bta_103 accord 136_tc_195 the characterization of an expenditure as a deductible_repair or a capital expense is not always straightforward and generally hinges on the unique facts of each case see 503_us_79 former in the seminal case of ill merchs trust co v commissioner 4_bta_103 the board considered whether the cost of repairing rotting support pilings in a warehouse was deductible as an ordinary_expense where the warehouse threatened to collapse if the repairs were not made the warehouse was on the chicago river and the pilings supporting the warehouse developed dry rot when the river unexpectedly receded see id pincite the taxpayer removed the dry rot and inserted cement supports between the pilings and the floor of the building see id the taxpayer removed large parts of the ground floor and shored up and raised the partially collapsed wall see id the board held that the cost of the taxpayer’s work was deductible because it was incurred to prevent the total loss of the building and to keep the property in its ordinary operating condition as a warehouse see id pincite sec_1_162-4 income_tax regs illustrates the distinction between a deductible_repair and a nondeductible capital expense as follows the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept need to substantiate expenses taxpayers generally bear the burden of substantiating an expense in order to deduct it see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir all the same the court may apply the longstanding cohan_rule to estimate an expense that a taxpayer establishes is deductible but does not otherwise substantiate the precise amount of see 39_f2d_540 2d cir the court may apply the cohan_rule however only if the record gives the court a basis upon which to t d 2012_14_irb_614 amended by announcement 2013_3_irb_308 revised former sec_1_162-4 income_tax regs generally for taxable years beginning after date estimate the deductible expense see 85_tc_731 vehicle expenses vehicle expenses are subject_to strict substantiation rules and are excepted from the cohan_rule see sec_274 sec_280f see also 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date these strict rules allow taxpayers to substantiate vehicle expenses through adequate_records that establish the amount and business_purpose of the expense and the time and place of the vehicle’s use see sec_274 adequate_records are an account book a log a statement of expense or a similar record and documentary_evidence eg receipts paid bills or similar evidence which together are sufficient to establish each element of an expenditure see sec_1_274-5t temporary income_tax regs fed reg date see also sec_1_274-5 income_tax regs c depreciation expense taxpayers may deduct depreciation for certain tangible_property used in a trade_or_business see sec_167 see also sec_167 sec_168 depreciation is generally computed by using the cost of the depreciable_property as its basis see sec_167 sec_1011 sec_1012 where the commissioner has determined that a taxpayer failed to establish the cost of depreciable_property the taxpayer must establish the cost of the property in order to depreciate it see 105_tc_324 90_tc_116 d depreciation in issue the parties dispute whether petitioner is entitled to deduct dollar_figure of the depreciation that he reported for the disputed depreciation relates to the following property property disputed depreciation shop tools computer miller matic welder tire changer brake lathe table drill press car lift transmission jack flush machine plasma cutter bush hog lawnmower and shop tools total dollar_figure big_number big_number we start with the bush hog lawnmower respondent asserts in his pretrial memorandum that he disallowed the depreciation deduction for that lawnmower because petitioner’s use of it was not ordinary and necessary to his carrying on of the repair business we disagree with respondent’s rationale for his disallowance of that depreciation deduction a depreciation deduction is not dependent on the taxpayer’s satisfaction of the ordinary_and_necessary_expense requirements of sec_162 but rests solely on the taxpayer’s use of depreciable_property in a trade_or_business see 97_tc_670 because we have found that petitioner used the bush hog lawnmower in the repair business we hold that he may deduct the depreciation that he reported on that property we turn to the other_property in dispute and more specifically the amounts of petitioner’s bases in that property we start first with the computer and with the and shop tools we have found that petitioner paid dollar_figure for the computer and that he respectively paid dollar_figure and dollar_figure for the and shop tools we conclude that petitioner’s bases in those three items are the amounts of those corresponding payments we hold therefore that petitioner may respondent does not assert that petitioner is precluded from depreciating the bush hog lawnmower because he failed to establish his basis in that item nor does respondent assert that petitioner’s deduction for some of the depreciation on that item should be disallowed because it is personal we consider those potential assertions waived and do not consider them see 142_tc_317 ndollar_figure expense those payments through depreciation_deductions as for the remaining property however we agree with respondent that the record does not reveal petitioner’s bases in any of that property we conclude and hold that petitioner may not deduct depreciation as to any of that remaining property e other expenses in issue repairs and maintenance respondent disallowed petitioner’s deduction of dollar_figure in expenses for repairs and maintenance respondent asserts that these expenses must be capitalized because they relate to petitioner’s building of a shelter over the second level in the business headquarters we have found however that the expenses related not to the building of the shelter but primarily to petitioner’s repair of the wall that was damaged by water given the minimal amount of these expenses dollar_figure vis-a-vis the cost of the business headquarters dollar_figure and the cost of the shelter dollar_figure we infer that the repair in did not meaningfully increase the value or the original service life of the business headquarters but merely kept it in ordinarily efficient operating condition we we note that petitioner repaired the wall in a year after the year that he built the second level and that for petitioner capitalized dollar_figure in expenses for shop building we infer and find that the dollar_figure in expenses was related to the building of the shelter hold that petitioner may deduct the disputed repairs and maintenance_expenses as ordinary and necessary business_expenses under sec_162 utilities petitioner claimed a dollar_figure deduction for utilities expenses related to the repair business respondent conceded that petitioner may deduct dollar_figure of the dollar_figure as a business_expense and asserts that the remaining dollar_figure is a nondeductible personal_expense respondent computed the dollar_figure by assuming incorrectly as he now acknowledges that the repair shop business was terminated when petitioner went to the middle east while the record does not allow the court to determine petitioner’s deduction for utilities expenses with any scientific precision we are able to determine that amount from the evidence with the assistance of reasonable inferences which we draw from the record first as to the electricity expense we infer that one-half of the dollar_figure charge for was for electrical services supplied to the repair business petitioner both worked and lived at the site of his residence and given our finding that petitioner devoted a lot of his time to the repair business we consider it reasonable on the basis of the record at hand to split the electricity expense equally between his business and his personal pursuits we hold that petitioner may deduct dollar_figure for electricity dollar_figure second as to the cellular phone petitioner used that phone primarily for business we consider it reasonable to allow petitioner to deduct of the dollar_figure charge for the cellular phone we hold that petitioner may deduct dollar_figure for cellular phone service dollar_figure third as to the bundled package we have found that one television two phone lines and some of the internet service were for the benefit of the repair business while the record does not include a breakdown of the cost for of each of the services underlying the bundled package there is a stipulated bill for a bundled package provided to petitioner during which breaks down the charges for the various services for we understand that the parties included this bill in the record as representative of the charges for the various bundled services during and we use the bill to determine the amount of petitioner’s deduction for utilities expenses for the bill shows that the monthly cost for digital cable internet service and one telephone line is dollar_figure that the monthly cost of the second telephone line is dollar_figure and that petitioner paid for each month tax and various fees at a rate that we calculate as for we allow petitioner to deduct for each month of the dollar_figure and all of the dollar_figure plus an additional_amount for tax and fees stated differently we hold that petitioner may deduct dollar_figure for the bundled package dollar_figure dollar_figure months in sum we compute petitioner’s deduction for utilities expenses as follows electricity cellular phone bundled package total mileage dollar_figure big_number big_number big_number petitioner claimed a dollar_figure deduction for mileage related to the repair business respondent concedes that petitioner may deduct dollar_figure of the dollar_figure as a business_expense and asserts that the remaining dollar_figure is a nondeductible personal_expense respondent objects to petitioner’s mileage summary because respondent states it was not prepared contemporaneously with petitioner’s travels respondent’s disallowance of part of petitioner’s reported vehicle expense is based on respondent’s objection to petitioner’s mileage summary the regulations provide specifically that a contemporaneous log is not required sec_1_274-5t temporary income_tax regs supra and focus more appropriately on the need to record the requisite information at or near the time of each business use of the vehicle see sec_1_274-5t temporary income_tax regs supra petitioner met the at or near requirement in that he typically recorded on each of his receipts the business miles that he traveled with regard to the receipt and did so contemporaneously with his travels related to the receipts the receipts meet the regulatory requirements for petitioner’s vehicle expense deduction in that they embody the requisite statements of expenses or similar records by establishing the actual business miles that petitioner traveled on each trip the time and place of the travel and the business_purpose of the travel the mileage summary was not necessary to support the deduction further but was simply a more efficient restatement of the miles and the other information listed on the receipts we conclude that petitioner may deduct his reported mileage with one adjustment the adjustment takes into account petitioner’s concession that he may not deduct mileage for any day after he was deployed to the middle east we ascertain from the mileage summary that petitioner claimed the standard mileage rate with respect to big_number miles reported for days traveled after date the standard mileage rate for i sec_50 cents per mile see revproc_2009_54 sec_2 2009_51_irb_930 see generally sec_1_274-5 income_tax regs stating that the commissioner may establish a procedure for while respondent questions the accuracy of the reported mileage we find nothing in the record from which to conclude that the reported mileage failed to accurately measure petitioner’s business mileage taxpayers to use mileage rates to compute vehicle expenses we reduce by dollar_figure big_number miles dollar_figure per mile petitioner’s reported vehicle expense of dollar_figure and hold that petitioner may deduct dollar_figure as a vehicle expense ii accuracy-related_penalty respondent determined that petitioner is liable for a accuracy-related_penalty under sec_6662 and b and on account of negligence or alternatively of a substantial_understatement_of_income_tax respondent stated at trial that he was still pursuing the penalty but only for negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_6662 sec_1_6662-3 income_tax regs negligence also includes a failure to keep adequate books_and_records or a failure to substantiate items properly see sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to a taxpayer’s liability for an accuracy-related_penalty see sec_7491 116_tc_438 respondent asserts that petitioner was negligent because he failed to keep adequate books_and_records and failed to substantiate the expenses underlying his deductions we disagree that petitioner was negligent with respect to the return petitioner has produced receipts for most of his reported expenses and his failure to present a handful of receipts to substantiate all of his expenses does not necessarily mean that he failed to keep adequate books_and_records or failed to substantiate the expenses underlying his deductions the lion’s share of the missing receipts related to relatively small-dollar items of depreciable_property which we have found that petitioner did in fact purchase moreover petitioner’s bookkeeper testified credibly and without contradiction that during respondent’s audit of the return she saw all of the missing receipts with the exception of the receipt for the brick lathe table our holding that petitioner was not negligent as to the return is further supported by the facts that petitioner retained a c p a to prepare the return that petitioner and the c p a met to discuss the receipts and the other information that would eventually form the basis of the amounts shown in the return and that petitioner proffered those receipts and other information to the c p a for his consideration petitioner’s actions as to the preparation of the return show us that he knew that he had an obligation to file a correct federal_income_tax return for and that while he was relatively unsophisticated as to tax matters he was reasonably attempting to comply with the provisions of the code and to exercise ordinary and reasonable care in the preparation of the return we hold that petitioner is not liable for the accuracy-related_penalty that respondent determined iii conclusion petitioner may deduct the disputed expenses to the extent stated herein in addition petitioner is not liable for the accuracy-related_penalty that respondent determined to reflect the foregoing decision will be entered under rule
